DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

3.	Claims 21, 23, 31, 33 of the pending application 16/536659 filed on 10/22/2019 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 12, 12 of the issued patent US 10,379,808 B1 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system/method for displaying a content associated with a user’s voice command on the second device, wherein the user’s voice command received from the first device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the system/method for displaying a content associated with a user’s voice command on the second device, wherein the user’s voice command received from the first device as recited in the issued patent US 10,379,808 B1 to display a content associated with a user’s voice command on the second device, wherein the user’s voice command received from the first device as claimed in the pending application 16/536659.

Pending Application 16/536659

Issued Patent US 10,379,808 B1
21. (New) A system, comprising: 
at least one processor; 
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: 
 	receive first data representing a first device and a second device are to be associated for purposes of outputting content; 
 	store second data associating the first device and the second device; 

 	process the audio data to determine a request that first content be output; use the second data to associate the second device with the request; and 
 	cause the second device to display the first content.  

 	at least one processor; and 
 	at least one memory including instructions that, when executed by the at least one processor, cause the system to: 
 	receive, from a first device, first audio data representing first speech; 

 	determine a second device including a display; 
 	cause the second device to present second content using the display; 
 	receive, from the first device, second audio data representing second speech; 
 	determine the second speech indicates the second content; 
 	based at least in part on determining the second speech indicates the second content, generate an association between the first device and the second device; and 
 	based at least in part on the association, cause the second device to present the first content using the display. 

 	after receiving the first data, cause the second device to display second content; 

 	after receiving the third data, store the second data.  

 	at least one processor; and 
 	at least one memory including instructions that, when executed by the at least one processor, cause the system to: 

 	determine the first audio data includes a first request to output first content, the first content corresponding to visual content; 
 	determine a second device including a display; 
 	cause the second device to present second content using the display; 
 	receive, from the first device, second audio data representing second speech; 
 	determine the second speech indicates the second content; 
 	based at least in part on determining the second speech indicates the second content, generate an association between the first device and the second device; and 
 	based at least in part on the association, cause the second device to present the first content using the display. 

 	receiving first data representing a first device and a second device are to be associated for purposes of outputting content; 
 	storing second data associating the first device and the second device; 

 	processing the audio data to determine a request that first content be output; 
 	using the second data to associate the second device with the request; and 
 	causing the second device to display the first content.  

 	receiving, from a first device, first audio data representing first speech; 

 	determining a second device including a display; 
 	causing the second device to present second content using the display; 
 	receiving, from the first device, second audio data representing second speech;
            determining the second speech indicates the second content; 
 	based at least in part on determining the second speech indicates the second content, generating a first association between the first device and the second device; and 
 	causing the second device to present the first content. 

 	after receiving the first data, causing the second device to display second content; 
 	receiving third data acknowledging the second content is being displayed by the second device; and 
 	after receiving the third data, storing the second data.  
12. A method, comprising: 
 	receiving, from a first device, first audio data representing first speech; 
 	determining the first audio data includes a first request to output first content;
 	determining a second device including a display; 

 	receiving, from the first device, second audio data representing second speech;
            determining the second speech indicates the second content; 
 	based at least in part on determining the second speech indicates the second content, generating a first association between the first device and the second device; and 
 	causing the second device to present the first content. 



	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 21, 22, 29, 31, 32, 39 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hart et al. (US 2014/0278438 A1.)

With respect to Claim 21, Hart et al. disclose
 	A system, comprising: 
 	at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114); 
 	at least one memory comprising instructions that, when executed by the at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114. The memory 114 may include computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor 112 to execute instructions stored on the memory), cause the system to: 
 	receive first data representing a first device and a second device are to be associated for purposes of outputting content (Hart et al. [0031] the device 106, the remote computing resources 118, or another entity may identify display-capable devices that are proximate to the device 106 and/or the user 104. For instance, the device 106 may use any sort of wireless network or protocol to detect the presence of other devices able to communicate wirelessly, such as via WiFi, Bluetooth, RF signals, or the like. The device 106 may identify these devices directly, or may identify devices that are connected to the same wireless access point (WAP) as the device 106. The device 106 may also identify proximate devices in any other manner, such as receiving global positioning (GPS) location data from other devices, by using a camera and performing image recognition techniques, by querying the user as to which devices are in the environment 102, and/or the like); 
 	store second data associating the first device and the second device (Hart et al. [0032] the device 106 may identify a device that is not proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0033] the device 106 may identify the display-capable device 130 that is associated with the user 104); 
 	after storing the second data, receive, from the first device, audio data representing speech (Hart et al. [0044] the user 104 states the following: “Please move this information to my tablet”); 
Regardless of whether the speech recognition occurs locally or remote from the environment 102, the voice-controlled device 106 may receive vocal input from the user 104 and the device 106 and/or the resources 118 may perform speech recognition to interpret the user’s operation request or command); 
 	use the second data to associate the second device with the request (Hart et al. [0044] In response to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin); and 
 	cause the second device to display the first content (Hart et al. [0044] In response to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)  

	With respect to Claim 22, Hart et al. disclose 
 	wherein the speech is silent as to which device is to output the content (Hart et al. [0012] envision that a user provides the following voice command to the first device, which decodes the voice command: "Who was Benjamin Franklin?" In response, the first device may obtain content about Benjamin Franklin, such as a summary about what Benjamin Franklin is most famous for. In addition, the first device or another intermediary device may instruct a second, proximate device to display additional information regarding Benjamin Franklin, such as a web page that specifies additional details about the life of Benjamin Franklin. The first device may provide this instruction in response to the user's initial voice command, or in response to the user issuing a subsequent voice (e.g., "Please move this information to my tablet"). In one example, the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. For instance, the first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, [0013] In some instances, the first device provides this instruction automatically upon the user issuing the voice command. For instance, the first device may simply instruct the user's tablet computing device to display the details regarding Benjamin Franklin before, after, or while the first device outputs the audible content. Hart et al. teach a method of identifying and instructing a 

	With respect to claim 29, Hart et al. disclose
 	wherein the first data is second audio data representing second speech (Hart et al. [0032] , by querying the user as to which devices are in the environment 102, and/or the like), the second audio data is received from the first device, the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content), and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to storing the second data: 
 	determine a user account associated with the first device (Hart et al. [0032] In addition, the device 106 may identify a device that is not only proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device 106. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like); and 
 	determine, in the user account, and indicator of the second device (Hart et al. [0032] the device 106 may check this registry to identify which devices are associated with the user 104.)

 	With respect to Claim 31, Hart et al. disclose
 	A method, comprising: 
 	receiving first data representing a first device and a second device are to be associated for purposes of outputting content (Hart et al. [0031] the device 106, the remote computing resources 118, or another entity may identify display-capable devices that are proximate to the device 106 and/or the user 104. For instance, the device 106 may use any sort of wireless network or protocol to detect the presence of other devices able to communicate wirelessly, such as via WiFi, Bluetooth, RF signals, or the like. The device 106 may identify these devices directly, or may identify devices that are connected to the same wireless access point (WAP) as the device 106. The device 106 may also identify proximate devices in any other manner, such as receiving global positioning (GPS) location data from other devices, by using a camera and performing image recognition techniques, by querying the user as to which devices are in the environment 102, and/or the like);; 
 	storing second data associating the first device and the second device (Hart et al. [0032] the device 106 may identify a device that is not proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0033] the device 106 may identify the display-capable device 130 that is associated with the user 104); 
 	after storing the second data, receiving, from the first device, audio data representing speech (Hart et al. [0044] the user 104 states the following: “Please move this information to my tablet”); 
 	processing the audio data to determine a request that first content be output (Hart et al. [0025] Regardless of whether the speech recognition occurs locally or remote from the environment 102, the voice-controlled device 106 may receive vocal input from the user 104 and the device 106 and/or the resources 118 may perform speech recognition to interpret the user’s operation request or command); 
 	using the second data to associate the second device with the request (Hart et al. [0044] In response to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin); and 
 	causing the second device to display the first content (Hart et al. [0044] In response to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)  

 	With respect to Claim 32, Hart et al. disclose 
 	wherein the speech is silent as to which device is to output the content (Hart et al. [0012] envision that a user provides the following voice command to the first device, which decodes the voice command: "Who was Benjamin Franklin?" In response, the first device may obtain content about Benjamin Franklin, such as a summary about what Benjamin Franklin is most famous for. In addition, the first device or another intermediary device may instruct a second, proximate device to display additional information regarding Benjamin Franklin, such as a web page that specifies additional details about the life of Benjamin Franklin. The first device may provide this instruction in response to the user's initial voice command, or in response to the user issuing a subsequent voice (e.g., "Please move this information to my tablet"). In one example, the first device may identify one or more devices that include display capabilities, are associated with the user issuing the voice command, and are within a same environment as the first device and the user. For instance, the first device may instruct a phone of the user, a tablet or laptop of the user, a desktop computer of the user, an electronic book reader device of the user, or any other client computing device of the user to display the visual content regarding Benjamin Franklin, [0013] In some instances, the first device provides this instruction automatically upon the user issuing the voice command. For instance, the first device may simply instruct the user's tablet computing device to display the details regarding Benjamin Franklin before, after, or while the first device outputs the audible content. Hart et al. teach a method of identifying and instructing a second, proximate device to display additional information regarding Benjamin Franklin in response to the user’s initial voice command. In paragraph [0012], the user’s initial voice command is “Who was Benjamin Franklin?” In this initial voice command, the user is silent to which device is to output the content.)

	With respect to claim 39, Hart et al. disclose
 	wherein the first data is second audio data representing second speech (Hart et al. [0032] by querying the user as to which devices are in the environment 102, and/or the like), the second audio data is received from the first device, the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content), and the method further comprises: 
 	determining a user account associated with the first device (Hart et al. [0032] In addition, the device 106 may identify a device that is not only proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device 106. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like); and 
 	determining, in the user account, and indicator of the second device (Hart et al. [0032] the device 106 may check this registry to identify which devices are associated with the user 104.)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 23, 33 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Severn et al. (US 2018/0197009 A1.)

	With respect to Claim 23, Hart et al. disclose all the limitation of Claim 21 upon which Claim 23 depends. Hart et al. fail to teach
 	 wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receiving the first data, cause the second device to display second content; 
 	receive third data acknowledging the second content is being displayed by the second device; and 
 	after receiving the third data, store the second data.  
	However, Severn et al. teach 
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 

 	receive third data acknowledging the second content is being displayed by the second device; and 
 	after receiving the third data, store the second data.  
	However, Severn et al. teach 
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receiving the first data, cause the second device to display second content (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device); 
 	receive third data acknowledging the second content is being displayed by the second device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image); and 
 	after receiving the third data, store the second data (Severn et al. Fig. 3 elements 310-360.)
Hart et al. and Severn et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the push notification as taught by Severn et al. for the benefit of notifying the user the trigger image on the paired device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image, Fig. 3 elements 310-360.)

 	With respect to Claim 33, Hart et al. disclose all the limitation of Claim 31 upon which Claim 33 depends. Hart et al. fail to teach
 	further comprising: 
 	after receiving the first data, causing the second device to display second content (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device);
 	receiving third data acknowledging the second content is being displayed by the second device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image); and 
 	after receiving the third data, storing the second data (Severn et al. Fig. 3 elements 310-360.)
Hart et al. and Severn et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the push notification as taught by Severn et al. for the benefit of notifying the user the trigger image on the paired device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image, Fig. 3 elements 310-360.)



9.	Claims 27, 37 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Mutagi (US 2015/0154976 A1.)

	With respect to Claim 27, Hart et al. disclose all the limitation of Claim 21 upon which Claim 27 depends. Hart et al. fail to explicitly teach
 	wherein the first device is a portable computing device  and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	receive the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device.  
	However, Mutagi teach 
 	wherein the first device is a portable computing device (Mutagi [0025] The voice controlled device 200 may also be implemented as a mobile device 200(2) such as a smart phone or personal digital assistant) and the at least one memory further comprises instructions that, when executed by the at least one processor (Mutagi Fig. 2 elements 202 and 204), further cause the system to: 
 	receive the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)
 	Hart et al. and Mutagi are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)

	With respect to Claim 37, Hart et al. disclose all the limitation of Claim 31 upon which Claim 37 depends. Hart et al. fail to explicitly teach
 	wherein the first device is a portable computing device and the method further comprises: receiving the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device.  
 	However, Mutagi teach 
 	wherein the first device is a portable computing device (Mutagi [0025] The voice controlled device 200 may also be implemented as a mobile device 200(2) such as a smart phone or personal digital assistant) and the method further comprises: 
 	receiving the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)
element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)

10.	Claims 30, 40 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Halash et al. (US 2015/0243283 A1.)

	With respect to Claim 30, Hart et al. teach
 	wherein the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content) and the at least one memory further comprises instructions that, when executed by the at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114. The memory 114 may include computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor 112 to execute instructions stored on the memory), 
	Hart et al. fail to explicitly teach
 	further cause the system to: 
 	receive from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal, 
 	wherein the second data is stored based at least in part on receiving the indicator. 
	However, Halash et al. teach 
 	further cause the system to: 
FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105), 
 	wherein the second data is stored based at least in part on receiving the indicator (Halash et al. Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 	Hart et al. and Halash et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of Bluetooth connection as taught by Halash et al. for the benefit of detecting the devices and registering the detected devices (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105, Fig. 2 elements 210 and 215 Register and store device(s)/applications.)

 	With respect to Claim 40, Hart et al. teach
 	wherein the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content) and 
 	Hart et al. fail to explicitly teach
 	the method further comprises: 
 	receiving from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal, wherein the second data is stored based at least in part on receiving the indicator.

 	the method further comprises: 
 	receiving from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105), wherein the second data is stored based at least in part on receiving the indicator (Halash et al. Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 	Hart et al. and Halash et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of Bluetooth connection as taught by Halash et al. for the benefit of detecting the devices and registering the detected devices (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105, Fig. 2 elements 210 and 215 Register and store device(s)/applications.)

Allowable Subject Matter
11.	Claims 24, 25, 28, 34, 35, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Double Patenting rejection noted above is/are overcome.
	Claims 26, 36 are objected to as being dependent upon an objected claim(s).  

the prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“cause the second device to display an image; 
 	receive second audio data representing second speech; 
 	perform speech processing on the second audio data to determine the second speech refers to the image; and 
 	based at least in part on determining the second speech refers to the image, store the second data.” as recited in Claim 24.
	“cause the second device to display at least one word; 
 	receive second audio data representing second speech; perform speech processing on the second audio data to determine the second speech includes the at least one word; and 
 	based at least in part on determining the second speech includes the at least one word, store the second data.” as recited in Claim 25. 
“receive, from the first device, second audio data representing second speech; 
 perform speech processing on the second audio data to determine the second speech requests further content to be displayed using a different device; 
 cause a third device to display second content; 
 receive, from the first device, third audio data representing third speech; 
 perform speech processing on the third audio data to determine the third speech refers to the second content; and 
 store third data associating the first device and the third device, the third data causing the third device to be an active display device for the first device.” as recited in Claim 28.  
	“causing the second device to display an image; 
 	receiving second audio data representing second speech; 
 	performing speech processing on the second audio data to determine the second speech refers to the image; and 
 	based at least in part on determining the second speech refers to the image, storing the second data.” as recited in Claim 34. 
	“causing the second device to display at least one word;  
  	receiving second audio data representing second speech; 

 	based at least in part on determining the second speech includes the at least one word, storing the second data.” as recited in Claim 35. 
	“receiving, from the first device, second audio data representing second speech;
 	performing speech processing on the second audio data to determine the second speech requests further content to be displayed using a different device; 
 	causing a third device to display second content; 
 	receiving, from the first device, third audio data representing third speech; 
 	performing speech processing on the third audio data to determine the third speech refers to the second content; and 
 	storing third data associating the first device and the third device, the third data causing the third device to be an active display device for the first device.” as recited in Claim 38. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Quast et al. (US 2015/0169284 A1.) In this reference, Quast et al. disclose a method for continuing performance of a task on another device.  
b.	Andolina (US 2016/0063956 A1.) In this reference, Andolina disclose a method for external device screen targeting. 
c.	Seo et al. (US 2013/0204967 A1.) In this reference, Seo et al. disclose a method of selecting a suitable screen for display a content based on a size of the screen. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655